Citation Nr: 1014499	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-07 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle fracture with osteoarthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's residuals of a right ankle fracture are 
manifested by moderate pain and swelling after prolonged 
standing or walking.  Range of motion of the right ankle is 
from 4 to 30 degrees dorsiflexion and from 30 to 34 degrees 
plantar flexion with X-ray indications of mild degenerative 
joint disease.  The Veteran limits the weight he can carry 
and uses over-the-counter pain medication but does not use 
braces or support devices.  He is able to perform the duties 
of his occupation without special accommodations by his 
employer or significant lost time at work.  


CONCLUSION OF LAW

The criteria for an increased initial or staged rating in 
excess of 10 percent for residuals of a fracture of the right 
ankle with osteoarthritis have not been met for the entire 
period of time covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Marine Corps including service 
in the Republic of Vietnam.  He contends that his right ankle 
disability is more severe than is contemplated by the initial 
rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal. See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 
Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Disabilities of the ankle are rated for limitation of motion.  
A 10 percent rating is warranted if limitation is moderate, 
and a 20 percent rating is warranted if limitation is marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ankylosis, 
malunion, and astragalectomy are not indicated in this case; 
thus, rating criteria for those disabilities do not apply.  
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 
(2009).  For VA purposes, the normal range of motion of the 
ankle is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2009).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  In the absence of limitation of 
motion, X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups will warrant a 10 
percent rating.  Absent limitation of motion, a 20 percent 
rating is warranted for X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Service treatment records showed that the Veteran was placed 
on limited duty in June and July 1966 after he fractured his 
right ankle.  In a March 2004 statement, the Veteran reported 
that his right ankle was placed in a cast for about two 
months.  He then returned to full duty.  No residual ankle 
deficits were noted on a January 1968 discharge physical 
examination.  

In July 2004, a VA physician noted a review of the claims 
file and the Veteran's report of right ankle pain after 
extended standing or walking.  The physician also noted the 
Veteran's report of surgery in 2003 for a right knee 
disorder.  On examination, the physician noted mild right 
ankle edema and an antalgic gait with more weight bearing on 
the left side but no ankle instability.  Range of motion was 
four degrees dorsiflexion and 34 degrees plantar flexion with 
pain at the end of the range.  There was increased pain but 
no additional loss of function, weakness, in coordination, or 
fatigue on repetition.  X-rays showed mild osteoarthritic 
changes.  The physician diagnosed residual posttraumatic mild 
arthritis of the right ankle and noted that ankle pain was 
the major impairment.  

In July 2006 RO hearing, the Veteran stated that he worked as 
a security officer for 35 hours per week in two shifts of 13 
hours and one shift of nine hours.  He experienced moderate 
pain and swelling after prolonged standing, used over-the-
counter medication for pain, and obtained relief by elevating 
the ankle after work.  He stated that he experienced 
limitation in twisting motions of the ankle.   He further 
stated that he also experienced knee and hip pain that caused 
him to limp.  The Veteran also reported that his physician 
advised that no additional medical procedures would likely 
improve the symptoms.  

In September 2006, a VA physician noted that the Veteran 
retired from employment after 30 years as a corrections 
officer and was currently working as a security officer that 
required walking or standing while on duty.  The Veteran 
reported that he experienced right ankle swelling after 
prolonged standing and used over-the-counter pain relief 
medication while at work.  The Veteran reported missing one 
day of work in the past year because of ankle pain and 
swelling and avoided carrying more than 20 or 30 pounds.  The 
Veteran did not report using a brace or other assistive 
device for ambulation.  The Veteran stated that he has not 
informed his employer of his disability.  On examination, the 
physician noted a range of motion of the right ankle of zero 
to 30 degrees flexion and "extension" with no additional 
loss of function, weakness, incoordination or fatigue on 
repetition.  The physician noted some limitation in the range 
of eversion.  Although it is not clear from this examiner's 
terminology whether flexion and extension refer to 
dorsiflexion and plantar flexion, or the reverse, the 
measurements are the same in both directions and will be 
considered in applying the rating criteria.  The physician 
noted no instability, swelling, tenderness, crepitus, or 
effusion.  Concurrent X-rays showed an old injury to the 
right medial malleolus and mild degenerative joint disease.  

The Board concludes that an initial or staged rating in 
excess of 10 percent for residuals of a fracture of the right 
ankle with osteoarthritis is not warranted at any time during 
the period covered by this appeal.  The Board acknowledges 
the Veteran's report that he experiences moderate pain and 
swelling after prolonged standing or walking.  The Veteran is 
competent to report his observed symptoms and his reports are 
credible as they were accepted by the two examiners and are 
consistent with their findings of mild degenerative 
arthritis.  Range of motion was from 4 to 30 degrees 
dorsiflexion and 30 to 34 degrees plantar flexion.  The 
Veteran stated at his hearing that his limitation in motion 
was in a twisting direction and that he limited the amount of 
weight he can carry.  The Board concludes that the limitation 
of range of motion is best described as moderate and warrants 
a 10 percent rating under Diagnostic Code 5271.  A separate 
rating under Diagnostic Code 5003 is not warranted because 
there is compensable limitation of motion.   Although the 
range of dorsiflexion was markedly limited in 2004, the range 
noted in 2006 was much less limiting.  No additional loss of 
function, weakness, incoordination, or fatigue was noted by 
clinicians.  The Veteran's moderate pain and swelling is 
supported by X-ray imaging that showed only mild degenerative 
changes.

A higher rating for marked limitation in motion is not 
warranted because the arthritic changes are not more severe.  
Moreover, the Veteran does not use braces or support devices 
and is able to complete his duty shift, albeit with swelling, 
discomfort, and the use of medication, but without special 
accommodations by his employer or significant lost time at 
work.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented 
any evidence that his particular service-connected right 
ankle disorder results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial or staged rating in excess of 10 percent for 
residuals of a right ankle fracture with osteoarthritis is 
denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


